          Case 18-34728 Document 30 Filed in TXSB on 12/12/18 Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


IN RE:                                            §
                                                  §
AMERICAN GREEN TECHNOLOGY INC.,                   §     Case No. 18-34728-H4-11
                                                  §     Chapter 11
                                                  §
   DEBTOR.                                        §
                   SUPPLEMENT TO USHIO AMERICA, INC.’S EMERGENCY
                                 MOTION TO QUASH

          On December 11, 2018, Ushio America, Inc. (“Ushio”) filed Ushio America’s

  Emergency Motion to Quash The Subpoena Duces Tecum of Airguide MFG MS, LLC and Dave

  Peterson and Request for Sanctions (the “Motion”) [Docket No. 29]. Ushio now files this

  Supplement to the Motion solely to include a true and correct copy of the Subpoena (as defined

  in the Motion) and the Subpoena’s original transmittal email, attached hereto as Exhibit 1. The

  Subpoena was also filed by the Requestors with the Court as Docket No. 28 on December 5,

  2018.



  Dated December 12, 2018                        Respectfully submitted,

                                                 /s/ John J. Sparacino_______________
                                                 John J. Sparacino
                                                 Texas State Bar Number 18873700
                                                 Vorys, Sater, Seymour and Pease LLP
                                                 700 Louisiana Street, Suite 4100
                                                 Houston, TX 77022
                                                 Tel:     713.588.7038
                                                 Fax:     713.588.7080
                                                 Email: JJSparacino@Vorys.com


                                                 Attorney for Ushio America, Inc.




                                               -1-
        Case 18-34728 Document 30 Filed in TXSB on 12/12/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served by

electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice

in this case on December 12, 2018.


                                                    /s/ John J. Sparacino_______________
                                                    John J. Sparacino




                                              -2-
